 

JOINDER TO SERIES B PREFERRED SHARE PURCHASE AGREEMENT

 

This Joinder Agreement (this “Joinder Agreement”) is made as of the date written
below by the undersigned (the “Additional Investor”) in accordance with the
Section 3.3 of that certain Series B Preferred Share Purchase Agreement dated as
of October 19th, 2014, as amended (the “SPA”) by and among Spondoolies Tech Ltd.
(the “Company”) and the Investors listed therein, as the same may be amended
from time to time. Capitalized terms used, but not defined, herein shall have
the meaning ascribed to such terms in the SPA.

 

By executing and delivering this Joinder, the Additional Investor hereby: (i)
the undersigned Additional Investor shall deliver to the Company, all
documentation and certificates to be delivered to the Company following the
Deferred Closing or in connection therewith, as set forth in the SPA; and (ii)
represents and warrants to the Company, and acknowledges that the Company is
entering into this Joinder Agreement (and, consequently, into the SPA) therewith
in reliance that the representations and warranties set forth in Section 5 of
the SPA are true and correct in respect of the undersigned Additional Investor
and its respective investment in the Company, and shall be true and correct as
of the Deferred Closing therewith as if made on such Deferred Closing.

 

Attached hereto is the Updated Schedule I to the SPA, reflecting the Shares to
be issued against payment at the Deferred Closing.

 

IN WITNESS WHEREOF, the undersigned has executed this Joinder Agreement, to
become effective as of the date on which the Company countersigns this Joinder
Agreement.

 

  BTCS INC.         By:     Name: Charles Allen   Title: CEO   Address for
Notices:   1901 N Moore St, Suite 700   Arlington, VA 22209

 

ACCEPTED AND ACKNOWLEDGED:         Spondoolies Tech Ltd.         By:     Guy
Corem, CEO           Date: ___________ ___, 2015  

 

 

   

 